W. Vincent G-eady, S.
An application having been made to this court in the nature of a discovery proceeding and all the parties interested having appeared by their attorneys.and testimony having been taken before the court as to certain assets contained in a safe-deposit box in the name of decedent located in the National City Safe Deposit Co. of New York, and after hearing the testimony of the witnesses and the argument of respective counsel and having reviewed the file herein, the court decides and finds as follows:
It appears that the decedent, Rae White, died intestate, a resident of this county on February 6,1960, and on August 19, 1960 limited letters of administration were duly issued to Morris C. White, her husband, by this court, for the purpose of determining the ownership and disposition of the funds in said safe-deposit box. It further appears that an inventory of said box, No. 4034, wag made on March 29, 1960 and it contained $10,000 in two packages of $100 bills.
No objections having been made, the following testimony was taken: Irving Stein, brother of decedent, claimed said money and alleged that it was put in his sister’s name as a matter of convenience and self-protection to insure that the funds would be available for the education of his children at such times as the money was required. The decedent’s husband, Morris C. White, admitted that his wife told him a few years before her death that she had deposited the money for her brother, Irving Stein. It further appears that decedent gave Irving Stein a check in the amount of $1,500 on account, when he needed part *323of this money for educational purposes on March 24, 1959. George Stein, another brother, testified that he had a conversation with decedent and she told him that she was holding $10,000 in a vault for her brother, Irving Stein. Samuel H. Stein, another brother, testified that he had a conversation with the decedent in which she admitted having this money for the education of Irving Stein’s children.
There being no testimony offered to controvert the evidence that the money in said safe-deposit box belongs to Irving Stein and the special guardian of the infant, Barbara White, having-made his report making no objections and consenting that this money be turned over to Irving Stein less the $1,500 advanced by the decedent on account of this fund during her lifetime; therefore, it is the decision of the court that $8,500 be paid to Irving Stein less the expenses of the safe-deposit box rental for the period of time it was held for his benefit by decedent and less the other expenses of this proceeding, and the balance of $1,500 be paid to Morris C. White, as administrator of the estate of Bae White, upon his qualifying with the court by posting a bond in the sum of $1,500, and that upon his qualifying, the restrictions contained in his limited letters be removed and they be made full and complete.